Title: From James Madison to Daniel Parker, [ca. 18 August] 1813
From: Madison, James
To: Parker, Daniel


[ca. 18 August 1813]
Mr. Parker will be able to learn more of the within case than is distinctly explained, as well as something perhaps of the writer, & to judge how far an answer ought to be given. If the call of the U.S. for Militia has its effect, it does not occur that they can inte[r]fere with State drafts, wch. it might be presumed would endeavor to avoid the evil here complained.
If there be danger that Govr. Blount will order out or employ 4000 men, it wd. be well to remind him, of the limit presented. Is not Genl. Harrison authorized to regulate the succours to be sent him? & is not Govr. S. in concert with him?
